DETAILED ACTION
Claims 1-30 have been examined. Claims 1-12, 16-25, and 29-30 are rejected. Claims 13-15 and 26-28 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, 17-19, 23-25, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200221505 A1 to Agiwal et al. (hereinafter “Agiwal”).

As per claim 1, Agiwal discloses a device for wireless communication (Agiwal Fig. 2 discloses a UE), comprising: a memory (Agiwal [0070] discloses a memory); and one or more processors coupled to the memory (Agiwal [0070] discloses a memory with instructions for execution by a processor), the memory and the one or more processors configured to: transmit a first random access channel (RACH) message to a base station (Agiwal Fig. 2 discloses the UE transmitting a Msg1 to a gNB); and monitor for a second RACH message from the base station in a set of resource candidates that are based at least in part on the transmitted first RACH message absent downlink control information (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.).
As per 2, Agiwal discloses the device of claim 1, wherein the memory and the one or more processors are configured to monitor for the second RACH message in the set of resource candidates based at least in part on one or more of a RACH type, a preamble sequence subset of the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission), RACH occasions (Agiwal [0078] Referring to FIG. 2, after a UE transmits a message 1 (Msg1) to a gNB at operation 210, the UE monitors a random access response (RAR) window at operation 220.), or a subset of RACH occasions.
As per claim 3, Agiwal discloses the device of claim 1, wherein the set of resource candidates are located in a physical downlink shared channel (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. (see also [0241, 0248] of Agiwal).
As per claim 9, Agiwal discloses a device for wireless communication (Agiwal Fig. 2 discloses a gNB), comprising: a memory (Agiwal [0070] discloses a memory); and one or more processors coupled to the memory (Agiwal [0070] discloses a memory with instructions for execution by a processor), the memory and the one or more processors configured to: receive a first random access channel (RACH) message from a user equipment (UE) (Agiwal Fig. 2 discloses the gNB receiving a Msg1 from a UE); and transmit a second RACH message in a set of resource candidates that are outside of a physical downlink control channel (PDCCH) based at least in part on receiving the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.).
As per claim 10, Agiwal discloses the device of claim 9, wherein the memory and the one or more processors are configured to transmit the second RACH message in the set of resource candidates outside of the PDCCH based at least in part on information in the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.), wherein the information indicates one or more of a RACH message type, a preamble sequence subset of the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission), RACH occasions (Agiwal [0078] Referring to FIG. 2, after a UE transmits a message 1 (Msg1) to a gNB at operation 210, the UE monitors a random access response (RAR) window at operation 220.), or a subset of RACH occasions.
As per claim 11, Agiwal discloses the device of claim 9, wherein the set of resource candidates are located in a physical downlink shared channel (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. (see also [0241, 0248] of Agiwal).
As per claim 17, Agiwal discloses a method of wireless communication performed by a user equipment (UE) Agiwal Fig. 2 discloses a UE), comprising: transmitting a first random access channel (RACH) message to a base station (Agiwal Fig. 2 discloses the UE transmitting a Msg1 to a gNB); and monitoring for a second RACH message from the base station in a set of resource candidates that are based at least in part on the transmitted first RACH message absent downlink control information (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.).
As per claim 18, Agiwal discloses the method of claim 17, wherein the set of resource candidates are located in a physical downlink shared channel (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. (see also [0241, 0248] of Agiwal).
As per claim 19, Agiwal discloses the method of claim 17, wherein the monitoring for the second RACH message in the set of resource candidates is based at least in part on one or more of a RACH type, a preamble sequence subset of the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission), RACH occasions (Agiwal [0078] Referring to FIG. 2, after a UE transmits a message 1 (Msg1) to a gNB at operation 210, the UE monitors a random access response (RAR) window at operation 220.), or a subset of RACH occasions.
As per claim 23, Agiwal discloses the method of claim 17, wherein the set of resource candidates is based at least in part on a RACH occasion (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.).
As per claim 24, Agiwal discloses a method of wireless communication performed by a base station, comprising: receiving a first random access channel (RACH) message from a user equipment (UE) (Agiwal Fig. 2 discloses the gNB receiving a Msg1 from a UE); and transmitting a second RACH message in a set of resource candidates that are outside of a physical downlink control channel (PDCCH) based at least in part on receiving the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.).
As per claim 25, Agiwal discloses the method of claim 24, wherein the transmitting of the second RACH message in the set of resource candidates outside of the PDCCH is based at least in part on information in the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.), wherein the information indicates one or more of a RACH message type, a preamble sequence subset of the first RACH message (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission), RACH occasions (Agiwal [0078] Referring to FIG. 2, after a UE transmits a message 1 (Msg1) to a gNB at operation 210, the UE monitors a random access response (RAR) window at operation 220.), or a subset of RACH occasions.
As per claim 30, Agiwal discloses the method of claim 24, wherein the set of resource candidates is based at least in part on a RACH occasion (Agiwal [0014] During the RA procedure, the UE first transmits RA preamble (also referred as message 1 (Msg1)) and then waits for RA response (RAR) or message 2 (Msg2) in the RAR window corresponding to its RA preamble transmission. Next generation node B (gNB) transmits the RAR on physical DL shared channel (PDSCH) addressed to RA-radio network temporary identifier (RA-RNTI). RA-RNTI identifies the time-frequency resource (also referred as physical RA channel (PRACH) occasion or PRACH transmission (TX) occasion or RA channel (RACH) occasion) in which RA preamble was detected by gNB. The maximum size of RAR-window is one radio frame, i.e. 10 ms. The RA-RNTI is calculated as follows: RA-RNTI=1+s_id+14*t_id+14*80*f_id+14*80*8*ul_carrier_id, where: [0015] s_id is the index of the first orthogonal frequency division multiplexing (OFDM) symbol of the PRACH occasion where UE has transmitted Msg1, i.e. RA preamble; 0≤s_id<14, [0016] t_id is the index of the first slot of the PRACH occasion (0<t_id<80), [0017] f_id is the index of the PRACH occasion within the slot in the frequency domain (0<f_id<8), and [0018] ul_carrier_id is the UL carrier used for Msg1 transmission (0 for normal UL (NUL) carrier and 1 for supplementary UL (SUL) carrier.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6, 12, 16, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claims 1-3, 9-11, 17-19, 23-25, and 30 above, and further in view of US 2019/0021119 A1 to Ng et al. (hereinafter “Ng”).

As per claim 4, Agiwal discloses the device of claim 1, wherein the second RACH message is scheduled via a remaining minimum system information message or another system information message.
Agiwal may not explicitly disclose, but Ng, which is in the same field of endeavor, discloses wherein the second RACH message is scheduled via a remaining minimum system information message or another system information message (Ng [0091] The RMSI message may contain, among other fields, configuration information regarding the CORESET(s) on which to receive PDCCH scheduling RACH response (RAR), herein referred to as the RAR CORESET. Alternatively, the RAR CORESET(s) may be the same as RMSI CORESET(s); or the RAR CORESET(s) may be a subset or a superset of RMSI CORESET(s). In one example, the periodicity of an RAR CORESET is an integer multiple of that of an RMSI CORESET, and in a certain time frequency resource the RAR CORESET and the RMSI CORESET coincide. [0142] In such embodiments, the UE assumes that at least one of unicast data or groupcast messages is scheduled based on the RACH CORESET. In such embodiments, the UE assumes that at least one of system information block (SIB) or groupcast message is scheduled based on the RMSI CORESET, the RMSI CORESET being determined at an initial access procedure of the UE.). The purpose of Ng is to resource set configuration in next generation wireless communication systems (Ng [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ng with Agiwal, to enable to resource set configuration in wireless communication systems (Ng [0003]).
As per claim 5, Agiwal discloses the device of claim 1, wherein the memory and the one or more processors are configured to receive information identifying the set of resource candidates from the base station.
Agiwal may not explicitly disclose, but Ng, which is in the same field of endeavor, discloses receive information identifying the set of resource candidates from the base station (Ng [0091] The RMSI message may contain, among other fields, configuration information regarding the CORESET(s) on which to receive PDCCH scheduling RACH response (RAR), herein referred to as the RAR CORESET. Alternatively, the RAR CORESET(s) may be the same as RMSI CORESET(s); or the RAR CORESET(s) may be a subset or a superset of RMSI CORESET(s). In one example, the periodicity of an RAR CORESET is an integer multiple of that of an RMSI CORESET, and in a certain time frequency resource the RAR CORESET and the RMSI CORESET coincide. [0142] In such embodiments, the UE assumes that at least one of unicast data or groupcast messages is scheduled based on the RACH CORESET. In such embodiments, the UE assumes that at least one of system information block (SIB) or groupcast message is scheduled based on the RMSI CORESET, the RMSI CORESET being determined at an initial access procedure of the UE.). The purpose of Ng is to resource set configuration in next generation wireless communication systems (Ng [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ng with Agiwal, to enable to resource set configuration in wireless communication systems (Ng [0003]).
As per claim 6, Agiwal and Ng discloses the device of claim 5, wherein the memory and the one or more processors are configured to receive the information identifying the set of resource candidates in a remaining minimum system information message or in another system information message.
Agiwal may not explicitly disclose, but Ng, which is in the same field of endeavor, discloses receive the information identifying the set of resource candidates in a remaining minimum system information message or in another system information message (Ng [0091] The RMSI message may contain, among other fields, configuration information regarding the CORESET(s) on which to receive PDCCH scheduling RACH response (RAR), herein referred to as the RAR CORESET. Alternatively, the RAR CORESET(s) may be the same as RMSI CORESET(s); or the RAR CORESET(s) may be a subset or a superset of RMSI CORESET(s). In one example, the periodicity of an RAR CORESET is an integer multiple of that of an RMSI CORESET, and in a certain time frequency resource the RAR CORESET and the RMSI CORESET coincide. [0142] In such embodiments, the UE assumes that at least one of unicast data or groupcast messages is scheduled based on the RACH CORESET. In such embodiments, the UE assumes that at least one of system information block (SIB) or groupcast message is scheduled based on the RMSI CORESET, the RMSI CORESET being determined at an initial access procedure of the UE.). The purpose of Ng is to resource set configuration in next generation wireless communication systems (Ng [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ng with Agiwal, to enable to resource set configuration in wireless communication systems (Ng [0003]).
As per claim 12, Agiwal discloses the device of claim 9, wherein the memory and the one or more processors are configured to schedule the second RACH message via a remaining minimum system information message or another system information message.
Agiwal may not explicitly disclose, but Ng, which is in the same field of endeavor, discloses schedule the second RACH message via a remaining minimum system information message or another system information message (Ng [0091] The RMSI message may contain, among other fields, configuration information regarding the CORESET(s) on which to receive PDCCH scheduling RACH response (RAR), herein referred to as the RAR CORESET. Alternatively, the RAR CORESET(s) may be the same as RMSI CORESET(s); or the RAR CORESET(s) may be a subset or a superset of RMSI CORESET(s). In one example, the periodicity of an RAR CORESET is an integer multiple of that of an RMSI CORESET, and in a certain time frequency resource the RAR CORESET and the RMSI CORESET coincide. [0142] In such embodiments, the UE assumes that at least one of unicast data or groupcast messages is scheduled based on the RACH CORESET. In such embodiments, the UE assumes that at least one of system information block (SIB) or groupcast message is scheduled based on the RMSI CORESET, the RMSI CORESET being determined at an initial access procedure of the UE.). The purpose of Ng is to resource set configuration in next generation wireless communication systems (Ng [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ng with Agiwal, to enable to resource set configuration in wireless communication systems (Ng [0003]).
As per claim 16, Agiwal discloses the device of claim 9, wherein the memory and the one or more processors are configured to transmit information identifying the set of resource candidates to the UE.
Agiwal may not explicitly disclose, but Ng, which is in the same field of endeavor, discloses transmit information identifying the set of resource candidates to the UE (Ng [0091] The RMSI message may contain, among other fields, configuration information regarding the CORESET(s) on which to receive PDCCH scheduling RACH response (RAR), herein referred to as the RAR CORESET. Alternatively, the RAR CORESET(s) may be the same as RMSI CORESET(s); or the RAR CORESET(s) may be a subset or a superset of RMSI CORESET(s). In one example, the periodicity of an RAR CORESET is an integer multiple of that of an RMSI CORESET, and in a certain time frequency resource the RAR CORESET and the RMSI CORESET coincide. [0142] In such embodiments, the UE assumes that at least one of unicast data or groupcast messages is scheduled based on the RACH CORESET. In such embodiments, the UE assumes that at least one of system information block (SIB) or groupcast message is scheduled based on the RMSI CORESET, the RMSI CORESET being determined at an initial access procedure of the UE.). The purpose of Ng is to resource set configuration in next generation wireless communication systems (Ng [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ng with Agiwal, to enable to resource set configuration in wireless communication systems (Ng [0003]).
As per claim 20, Agiwal discloses the method of claim 17, further comprising receiving information identifying the set of resource candidates from the base station.
Agiwal may not explicitly disclose, but Ng, which is in the same field of endeavor, discloses receiving information identifying the set of resource candidates from the base station (Ng [0091] The RMSI message may contain, among other fields, configuration information regarding the CORESET(s) on which to receive PDCCH scheduling RACH response (RAR), herein referred to as the RAR CORESET. Alternatively, the RAR CORESET(s) may be the same as RMSI CORESET(s); or the RAR CORESET(s) may be a subset or a superset of RMSI CORESET(s). In one example, the periodicity of an RAR CORESET is an integer multiple of that of an RMSI CORESET, and in a certain time frequency resource the RAR CORESET and the RMSI CORESET coincide. [0142] In such embodiments, the UE assumes that at least one of unicast data or groupcast messages is scheduled based on the RACH CORESET. In such embodiments, the UE assumes that at least one of system information block (SIB) or groupcast message is scheduled based on the RMSI CORESET, the RMSI CORESET being determined at an initial access procedure of the UE.). The purpose of Ng is to resource set configuration in next generation wireless communication systems (Ng [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ng with Agiwal, to enable to resource set configuration in wireless communication systems (Ng [0003]).
As per claim 29, Agiwal discloses the method of claim 24, further comprising transmitting information identifying the set of resource candidates to the UE.
Agiwal may not explicitly disclose, but Ng, which is in the same field of endeavor, discloses transmitting information identifying the set of resource candidates to the UE (Ng [0091] The RMSI message may contain, among other fields, configuration information regarding the CORESET(s) on which to receive PDCCH scheduling RACH response (RAR), herein referred to as the RAR CORESET. Alternatively, the RAR CORESET(s) may be the same as RMSI CORESET(s); or the RAR CORESET(s) may be a subset or a superset of RMSI CORESET(s). In one example, the periodicity of an RAR CORESET is an integer multiple of that of an RMSI CORESET, and in a certain time frequency resource the RAR CORESET and the RMSI CORESET coincide. [0142] In such embodiments, the UE assumes that at least one of unicast data or groupcast messages is scheduled based on the RACH CORESET. In such embodiments, the UE assumes that at least one of system information block (SIB) or groupcast message is scheduled based on the RMSI CORESET, the RMSI CORESET being determined at an initial access procedure of the UE.). The purpose of Ng is to resource set configuration in next generation wireless communication systems (Ng [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ng with Agiwal, to enable to resource set configuration in wireless communication systems (Ng [0003]).



Claim(s) 7-8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claims 1-3, 9-11, 17-19, 23-25, and 30 above, and further in view of US 2015/0215920 A1 to Mochizuki et al. (hereinafter “Mochizuki”).

As per claim 7, Agiwal discloses the device of claim 1, wherein the memory and the one or more processors are configured to perform blind detection on one or more resource candidates of the set of resource candidates.
Agiwal may not explicitly disclose, but Mochizuki, which is in the same field of endeavor, discloses perform blind detection on one or more resource candidates of the set of resource candidates (Mochizuki [0120] Furthermore, there is a case in which a mobile terminal can know which type of information has not been sent thereto. For example, when a mobile terminal issues a request for allocation of an uplink resource (e.g. an RACH), UL-related L1/L2 control information is transmitted from the base station to the mobile terminal. Therefore, a mobile terminal which has not issued any request for allocation of an uplink resource can know that no UL-related L1/L2 control information has not been sent thereto. As shown in this embodiment, by using the method of grouping CCEs by information type, and providing a candidate set for each CCE group, the base station enables each mobile terminal to carry out a blind detection of only the candidates included in a CCE group corresponding to DL-related L1/L2 control information in such a case as mentioned above without having to carry out a blind detection of the candidates included in every one of all the control information groups.). The purpose of Mochizuki is to improve the efficiency of using radio resources in a system (Mochizuki [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mochizuki with Agiwal, to improve the efficiency of using radio resources in a system (Mochizuki [0124]).
As per claim 8, Agiwal discloses the device of claim 1, wherein the memory and the one or more processors are configured to perform a cyclic redundancy check on one or more resource candidates of the set of resource candidates.
Agiwal may not explicitly disclose, but Mochizuki, which is in the same field of endeavor, discloses perform a cyclic redundancy check on one or more resource candidates of the set of resource candidates (Mochizuki [0113] [0113] Each mobile terminal carries out a CCE demodulation process and a blind detection including a CRC check based on the UE-ID so as to identify the L1/L2 control information destined for the mobile terminal itself. However, there are many CCEs provided to the system bandwidth, and there may be a case in which rate matching or the like is performed on the L1/L2 control information (except Ack/Nack) and the L1/L2 control information is allocated to a plurality of CCEs. Therefore, each mobile terminal has to perform a demodulating process on every CCE, every two CCEs, every four CCEs, and every eight CCEs and to perform CRC checks). The purpose of Mochizuki is to improve the efficiency of using radio resources in a system (Mochizuki [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mochizuki with Agiwal, to improve the efficiency of using radio resources in a system (Mochizuki [0124]).
As per claim 21, Agiwal discloses the method of claim 17, wherein monitoring for the second RACH message includes performing blind detection on one or more resource candidates of the set of resource candidates.
Agiwal may not explicitly disclose, but Mochizuki, which is in the same field of endeavor, discloses performing blind detection on one or more resource candidates of the set of resource candidates (Mochizuki [0120] Furthermore, there is a case in which a mobile terminal can know which type of information has not been sent thereto. For example, when a mobile terminal issues a request for allocation of an uplink resource (e.g. an RACH), UL-related L1/L2 control information is transmitted from the base station to the mobile terminal. Therefore, a mobile terminal which has not issued any request for allocation of an uplink resource can know that no UL-related L1/L2 control information has not been sent thereto. As shown in this embodiment, by using the method of grouping CCEs by information type, and providing a candidate set for each CCE group, the base station enables each mobile terminal to carry out a blind detection of only the candidates included in a CCE group corresponding to DL-related L1/L2 control information in such a case as mentioned above without having to carry out a blind detection of the candidates included in every one of all the control information groups.). The purpose of Mochizuki is to improve the efficiency of using radio resources in a system (Mochizuki [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mochizuki with Agiwal, to improve the efficiency of using radio resources in a system (Mochizuki [0124]).
As per claim 22, Agiwal discloses the method of claim 17, wherein monitoring for the second RACH message includes performing a cyclic redundancy check on one or more resource candidates of the set of resource candidates.
Agiwal may not explicitly disclose, but Mochizuki, which is in the same field of endeavor, discloses performing a cyclic redundancy check on one or more resource candidates of the set of resource candidates (Mochizuki [0113] [0113] Each mobile terminal carries out a CCE demodulation process and a blind detection including a CRC check based on the UE-ID so as to identify the L1/L2 control information destined for the mobile terminal itself. However, there are many CCEs provided to the system bandwidth, and there may be a case in which rate matching or the like is performed on the L1/L2 control information (except Ack/Nack) and the L1/L2 control information is allocated to a plurality of CCEs. Therefore, each mobile terminal has to perform a demodulating process on every CCE, every two CCEs, every four CCEs, and every eight CCEs and to perform CRC checks). The purpose of Mochizuki is to improve the efficiency of using radio resources in a system (Mochizuki [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mochizuki with Agiwal, to improve the efficiency of using radio resources in a system (Mochizuki [0124]).

Allowable Subject Matter
Claims 13-15 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476